It is indeed a distinct 
privilege to congratulate His Excellency Mr. Sam 
Kutesa on behalf of the Government and the people of 
Barbados on his election as President of the General 
Assembly at its sixty-ninth session. It is appropriate 
that I also commend his predecessor, His Excellency 
Mr. John Ashe, for the aplomb with which he guided 
the deliberations of the General Assembly at its sixty-
eighth session.

The theme of this year’s Assembly — “Delivering 
on and implementing a transformative post-2015 
development agenda” — is both timely and critical. 
Fourteen years ago, world leaders placed the Millennium 
Development Goals, a set of time-bound and measurable 
goals and targets, at the heart of the global development 
agenda. Today, we stand on the cusp of the unveiling of 
a future global agenda for development. This must be an 
ambitious, long-term project to improve people’s lives 
and protect the planet for future generations. The 17 
goals and targets proposed by the Open Working Group 
on Sustainable Development Goals must form the 
basis for the elaboration of the post-2015 development 
agenda. This is especially so if we are to create a truly 
transformative global programme anchored in the three 
dimensions of sustainable development, with poverty 
eradication as its central objective and overarching 
goal.

The special vulnerabilities faced by small island 
developing States (SIDS) and which serve to constrain 
our development are well known. As such, the 
international community recognized SIDS as a special 
case in sustainable development in Agenda 21 — a 
recognition that is echoed in the Barbados Programme of 
Action; the Mauritius Strategy, the outcome document 
(resolution 66/288, annex) of the United Nations 
Conference on Sustainable Development (Rio+20); 
and, most recently, the Small Island Developing States 
Accelerated Modalities of Action (Samoa Pathway).

Despite that recognition, the Rio+20 outcome 
document indicated that SIDS have made less progress 
than most other groupings, or even regressed, in 
economic terms, especially in terms of poverty 
reduction and debt sustainability. This finding was 
repeated in the Samoa Pathway. The International 
Monetary Fund has also acknowledged that, in the past 
10 years, SIDS have slid down the ladder of progress.

In design, delivery and implementation, therefore, 
the post-2015 development agenda must as a priority 
address the unique and particular vulnerabilities and 
challenges of small island developing States. It must 
foster the resilience of SIDS as a key objective of 
global efforts. A development agenda that ignores the 
integration of SIDS-specific issues would be incomplete 
and of questionable validity.

The post-2015 development agenda must also make 
provisions for countries like Barbados, which is both 
a small island developing State and a highly indebted 
middle-income country. We continue to suffer the 
devastating impact of the global economic and financial 
crisis and have limited scope, capacity, fiscal flexibility 
or policy space to respond effectively to them. We face 
declining export demand and decreased investment 
and demand for services upon which our economy is 
dependent, including tourism. Fiscal and financial 
stresses have forced us to make significant adjustments 
to our expenditure programmes. Against that backdrop, 
we face the daunting challenge of continuing to provide 
adequate social safety nets for the most vulnerable of 
our citizens in a responsible and sustainable manner.

Debt servicing and debt unsustainability far too 
easily undermine the advances that we desire to make 
towards our sustainable development. Too often, the 
plight of middle-income countries is overlooked on 
the presumption that by virtue of our gross domestic 
product (GDP) per capita we do not require international 
assistance. Barbados emphatically restates that GDP per 
capita cannot be the sole defining criterion for access 
to concessionary financing. The social, economic and 
environmental vulnerability of countries such as ours 
must be taken into account.

Barbados is therefore pleased to see that the 
United Nations Development Programme’s Human 
Development Report 2014, entitled “Sustaining Human 
Progress: Reducing Vulnerabilities and Building 
Resilience”, incorporates the concept of vulnerability 
and places emphasis on strengthening the resilience 
of people, communities and countries. It is our hope 
that those factors will give a more accurate picture of 
the challenges that developing countries face. On that 
issue, the Prime Minister of Barbados, Mr. Freundel 
Stuart, stated in his address at the Third International 
Conference on Small Island Developing States, held in 
Samoa in September, that

“the time has come for new approaches to be 
designed to assist middle-income countries which 
have been graduated from access to concessional 
resources”.

I echo that call today. I implore the international 
community to address the needs of middle-income 
countries in the elaboration of a post-2015 development 
agenda. Accordingly, Barbados welcomes the third 
International Conference on Financing for Development, 
to be held in Addis Ababa in July next year. The outcome 
of the Conference must make provisions for the special 
needs of SIDS and middle-income countries.

Barbados is fully cognizant of the responsibility 
that developing countries themselves bear towards 
achieving their development goals. However, the reality 
is that, in seeking to meet those goals, the developing 
countries are forced to do so on an uneven playing 
field. The global financial and economic system and 
the governance process that accompanies it continue to 
operate in an exclusionary manner. Barbados reiterates 
its call for a more transparent architecture that is 
supportive of development objectives.

Barbados has developed and implemented a cross-
sectoral Green Economy Initiative, which is predicated 
on the fragility of our small island ecosystems. The 
Initiative prioritizes natural resource protection 
intervention, business and investment choice, human 
development programming and the facilitation of export 
market development strategies. Barbados continues 
to partner with the United Nations Environment 
Programme and, more recently, the United Nations 
Industrial Development Organization to promote a 
transition to a resource-efficient green economy. We 
have taken action to enact a series of incentives in 
support of renewable energy and energy efficiency.

Our efforts to transition to a green economy will 
be undone if the international community does not take 
immediate and urgent action to address climate change. 
The most recent findings of the Intergovernmental 
Panel on Climate Change underscore, yet again, the 
vulnerability of SIDS, particularly to the effects of 
climate change, sea-level rise, ocean acidification and 
extreme weather events. Together, they represent an 
existential threat to SIDS. We therefore urge major 
carbon emitters to take all necessary actions.

Barbados welcomed the holding of the Secretary-
General’s Climate Summit 2014 at United Nations 
Headquarters on 23 September. We hope that the 
momentum from the Summit will inject urgency into 
the proceedings of the upcoming twentieth session of 
the Conference of the Parties to the United Nations 
Framework Convention on Climate Change (COP 20), 
to be held in Lima in December. We also hope that, 
beyond COP 20, it will ultimately galvanize political 
will to conclude the negotiation of an ambitious, legally 
binding international climate agreement in Paris in 
2015.

If SIDS are to have an impact internationally, 
particularly at this crucial moment during the design 
and construction of a new global architecture for 
sustainable development, we must ensure that our 
voices are heard. We must be guided by the concept of 
a SIDS collectivity that recognizes strength in unity. 
We SIDS must speak with one voice at the international 
level.

Any discussion on the creation of a new global 
sustainable development agenda must have at its core 
the means of implementation. Indeed, the means of 
implementation must be the foundation on which 
the agenda is based. We know that MDG 8, global 
partnership for development, remains one of the least 
fulfilled of all of the Millennium Development Goals. 
The international community can therefore ill afford 
to let the new development agenda fail as a result of 
a lack of adequate and reliable means to implement 
it. The means of implementation must encompass 
far more than financing. As we use the sixty-ninth 
session to complete the framework of the post-2015 
development agenda, it is incumbent upon us to ensure 
that definitive and durable partnerships are made to 
facilitate the following elements — first, the provision 
of adequate financial and other resources; secondly, 
fair trade and market access; and thirdly, technology 
transfer and capacity-building, particularly in the area 
of data collection and statistical analysis.

My country sees peace and security as enablers and 
indicators of sustainable development. They constitute 
indispensable prerequisites for human, social and 
economic development, as well as for progress and 
prosperity. Barbados therefore views the continuing 
crises and armed conflicts, including those in the 
Central African Republic, South Sudan, Syria, Iraq and 
Ukraine, with grave concern. Indeed, we view them 
with grave alarm. Armed non-State actors and terrorist 
groups continue to destroy lives, destabilize nations and 
threaten national and international peace and security.

In the face of such hostilities and blatant acts of 
aggression, the Security Council has been paralysed. 
Barbados will continue to be actively engaged within 
the Caribbean Community in negotiations on the reform 
of the Security Council. We applaud Ambassador Ashe, 
former President of the General Assembly, for his 


initiative to move discussions on the issue forward. We 
also welcome the summary of the intergovernmental 
negotiations on Security Council reform prepared by 
the Chair of the Open-ended Working Group. Barbados 
calls on all Member States to work assiduously during 
the current session to make substantial progress, if 
not to finalize, the decades-long project of Security 
Council reform.

My country reiterates its commitment to democracy 
and the respect for human rights and fundamental 
freedoms. We welcome the discussions that will take 
place during this session on the responsibility to protect. 
Our position is motivated by principle and objectivity, 
and we have no desire to see the issue politicized.

The Ebola outbreak constitutes a public-health 
emergency of international concern and a threat to 
global security. It also threatens the peacebuilding and 
development gains of the countries most affected. It 
is our sincere hope that the recently adopted Security 
Council resolution 2177 (2014) and General Assembly 
resolutions 69/1 and 69/3 will accelerate the mobilization 
of resources to assist the affected countries and halt the 
epidemic.

Barbados has long supported a negotiated two-
State solution to the question of Palestine, the right of 
the Palestinian people to self-determination and their 
right to live in peace and security in a Palestinian State 
within pre-1967 borders. Barbados’s position is that 
the State of Israel has a right to exist and the people of 
Israel have a right to live in security and to do so with 
the full and undisputed recognition of the rest of the 
world. The Palestinians are also entitled to enjoy the 
fruits of prosperity within their own sovereign State. 
This year’s unprecedented escalation of the crisis in 
Palestine revealed, yet again, the urgent need to reach a 
durable, negotiated solution, and we call on all parties 
to rededicate themselves to achieving that aim.

The long-standing economic embargo on Cuba 
continues to be of serious concern to Barbados. The 
Government of Cuba has always demonstrated a 
willingness to assist the Caribbean, and indeed the 
developing world, in our quest for development. We join 
with the overwhelming majority of States Member of the 
United Nations in opposing that unilateral action and 
look forward to a time — the sooner, the better — when 
it will be relegated to the pages of history.

In closing, Barbados believes that there is an 
inextricable link among development, international 
peace and security. As we stated in 1993, within the 
context of an “Agenda for Peace”,

“Where access to food, clothing, shelter, education, 
health and the opportunity for gainful employment 
is denied, democracy cannot flourish” (A/48/PV.26, 
p. 11).
We also hold the converse to be true. There can 
be no real development without respect for human 
rights, the rule of law and democracy. We hope that 
much of the time and energy of this body at its sixty-
ninth session will be spent on delivering a post-2015 
development agenda that will redound to the benefit of 
us all. Barbados will continue to be in the vanguard of 
that effort.
